                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

HENRY COSEY                                       §
v.                                                §       CIVIL ACTION NO. 6:17cv694
DIRECTOR, TDCJ-CID                                §


MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     ON PETITIONER’S MOTION TO ALTER OR AMEND THE JUDGMENT

       The Petitioner Henry Cosey, a prisoner of the Texas Department of Criminal Justice,

Correctional Institutions Division proceeding pro se, filed this application for the writ of habeas

corpus under 28 U.S.C. §2254 challenging prison disciplinary action taken against him. This Court

referred the matter to the Honorable John D. Love, United States Magistrate Judge, for consideration

pursuant to applicable laws and orders of this court.
       The petition was dismissed with prejudice on September 25, 2018. The Petitioner

subsequently filed a Fed. R. Civ. P. 59(e) motion to alter or amend the judgment. After review of

the pleading, the magistrate judge recommended that the motion to alter or amend the judgment be

denied. The petitioner filed objections, but these did not address the basis for the magistrate judge’s
recommendation.
       The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes Plaintiff’s

objections lack merit.




                                                  1
                                            ORDER

       Accordingly, Plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED. The

Plaintiff’s motion to alter or amend the judgment is DENIED. Fed. R. Civ. P. 59(e).

       SIGNED this the 3 day of May, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
